UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 04-7663



BYRON SHAWNTELE GEORGE,

                                              Plaintiff - Appellant,

          versus


COUNTY OF CRAVEN; JERRY MONETTE,

                                             Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Malcolm J. Howard,
District Judge. (CA-04-282-5-H)


Submitted:   April 14, 2005                 Decided:   April 19, 2005


Before WILKINSON, NIEMEYER, and MICHAEL, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Byron Shawntele George, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Byron Shawntele George appeals the district court’s order

dismissing his 42 U.S.C. § 1983 (2000) complaint under 28 U.S.C.

§ 1915(e)(2) (2000).    We have reviewed the record and find that

this appeal is frivolous.   Accordingly, we dismiss the appeal for

the reasons stated by the district court.   See George v. County of

Craven, No. CA-04-282-5-H (E.D.N.C. filed Sept. 22, 2004; entered

Sept. 27, 2004).   We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.



                                                         DISMISSED




                               - 2 -